Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to the remarks filed 11/18/2021.
Response to Amendment
2.	Claims 1, 11, 15, 19, 23 have been amended.
Response to Arguments
3.	Applicant’s arguments filed have been considered but are moot based on the new grounds of rejection responsive to the amendments (see art rejection below).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 7-11,14-15, 17, 19-21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (2013/0141516) in view of Shostak et al 2006/0116885

Regarding claim 1 Baldwin teaches A method (abstract: systems and methods) comprising: 
during a teleconference between a first audio input/output device and a second audio input/output device, receiving, at an analysis and response device, a signal indicating a wake up message, the wake up message having a wake up element, and selecting a command mode based on the wake up message (abstract; fig 1, 4, 7, 8; 29-31: in-call command control system monitors communication session for command; word COMMAND can signify that user is attempting to address command recognition component)
during the teleconference between the first audio input/output device and the second audio input/output device, receiving, at an analysis and response device, a signal indicating a spoken command, the spoken command associated with the selected command mode (abstract: recognizing voice commands; fig 1; 22: conference calls; 24-25: in-call command control system; fig 2; 30 – teleconference that can receive commands from user; 31: action word; user is attempting to address the command recognition component); 
and in response to receiving the signal, generating, at the analysis and response device, a reply message based on the spoken command, the reply message to be output to one or more devices selected based on the selected command mode, wherein the one or more devices include the first audio input/output device, the second audio abstract: notifying the user who has given the command, regarding the performance of the requested command; 53 notification can include return of requested information).

Baldwin teaches the word “COMMAND” can signify that a user is attempting to address the command recognition component and can be followed with a specific command request (31; 45).  Thus Baldwin already teaches selecting to activate commands during a teleconference with a wake up element and allowing the information to be provided to the user and device that issued commands (local mode).
Baldwin does not specifically teach where Shostak teaches
the wake up message having a [wake up element and a] command mode element, and selecting a command mode of a plurality of command modes based on the [wake up message and] command mode element, 
wherein the plurality of command modes includes a local mode and a broadcast mode, and generating, a message to be output to one or more devices selected based on the selected command mode of the plurality of command modes, (teaching providing a command to direct system of where to output information; Shostak et al 2006/0116885 
12: In the preferred embodiment, a person wearing the Badge can utter a command that comprises a verb and an argument. The verb specifies the action that the person initiating the communication wants to perform with the Badge. Examples of verbs include "Call," "Send a message to," and "Broadcast to." The system defines a static set of verbs; that is, the available verbs are the same at every customer installation. The argument specifies the name of a Badge user (such as "Maria Bettini"), a group of Badge users (such as "Fifth Floor Nurses"); 34).	
Shostak teaches where a person can utter a verb and an argument, and where the verb can include "Send a message to," and "Broadcast to", thus teaching the more specific aspects of command mode of the claim that indicates a local more or broadcast mode.
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Shostak to allow the user to determine where the information should be output, and to further allow the requested information to also be provided to other members of the conference.
As acknowledged by Applicant Baldwin teaches a wake up message and spoken command, and one could look to Shostak to further incorporate the command mode element.


Regarding claim 2 Baldwin teaches The method of claim 1, wherein the signal indicating the spoken command is received from the first audio input/output device, and in response to the command mode corresponding to the local mode, the one or more devices include the first audio input/output device but not the second audio input/output device (abstract; 53 – responding to user who gave command).
Rejected for similar rationale and reasoning as claim 1

fig 2; 6; 29: in call command control system; 53).

Regarding claim 4 Baldwin teaches The method of claim 1, wherein the analysis and response device corresponds to the first audio input/output device (39: user’s phone is capable of initiating a call via voice control so he asks his phone to initiate a call).

Regarding claim 7 Baldwin teaches The method of claim 1, wherein the spoken command corresponds to a request for information, a request to generate a meeting summary, a request to control a function of a device, or a combination thereof (26; 37 – control device, look up information).

Regarding claim 8 Baldwin teaches The method of claim 1, wherein the analysis and response device corresponds to an intermediate device configured to facilitate the teleconference between the first audio input/output device and the second audio input/output device (fig 2; 29 in call command control system).

Regarding claim 9 Baldwin teaches The method of claim 8, wherein the signal indicating the spoken command is received from the first audio input/output device as abstract; 24-25; 31 – user of first device can perform teleconference and also issue commands).

Regarding claim 10 Baldwin teaches The method of claim 8, wherein the signal indicating the spoken command is received from the first audio input/output device as part of an audio stream associated with the teleconference (abstract; 24-25; 31; 37).

Regarding claim 11 Baldwin teaches The method of claim 1: wherein the wake up message is a spoken wake up message (31; 45).

Regarding claim 14 Baldwin teaches The method of claim 1, further comprising performing echo cancellation at each of the one or more devices to remove or reduce the spoken command in audio signals received at the one or more devices (abstract: dynamically filtering commands so that commands are not perceived by those participating in the call; fig 1; 25: filter).

Regarding claim 15 Baldwin and Shostak teach An apparatus comprising: 
a processor; and a memory storing instructions that, when executed by the processor, cause the processor to perform operations (Baldwin fig 9; 58) including:
during a communication session between a first audio input/output device and a second audio input/output device, receiving a signal indicating a wake up message, the wake up message having a wake up element and a command mode element, and and command mode element; 
during the communication session between the first audio input/output device and the second audio input/output device, receiving a signal indicating a spoken command, the spoken command associated with the selected command mode of the plurality of command modes; and 
in response to receiving the signal, generating a reply message based on the spoken command, the reply message to be output to one or more devices selected based on the selected command mode of the plurality of command modes, wherein the one or more devices include the first audio input/output device, the second audio input/output device, or a combination thereof, 
wherein the plurality of command modes includes a local mode and a broadcast mode. 
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.

Regarding claim 17 Baldwin teaches The apparatus of claim 15, wherein the operation further include: 
identifying a keyword spoken during the communication session (31; 37); 
and transmitting an indication of the keyword to the first device, wherein the spoken command corresponds to a request to access a media content item associated with the keyword and the reply message includes the media content item (40: notification can also include the return of requested information).


Regarding claim 19 Baldwin and Shostak teach A computer-readable storage device storing instructions that, when executed by a processor, cause the processor to perform operations comprising: 
 during a communication session between a first audio input/output device and a second audio input/output device, receiving a signal indicating a wake up message, the wake up message having a wake up element and a command mode element, and selecting a command mode of a plurality of command modes based on the wake up message and command mode element; 
during the communication session between the first audio input/output device and the second audio input/output device, receiving a signal indicating a spoken command, the spoken command associated with the selected command mode of the plurality of command modes; and 
in response to receiving the signal, generating a reply message based on the spoken command, the reply message to be output to one or more devices selected based on the selected command mode of the plurality of command modes, wherein the one or more devices include the first audio input/output device, the second audio input/output device, or a combination thereof, 
wherein the plurality of command modes includes a local mode and a broadcast mode.
Recites limitations similar to claim 1/15 and is rejected for similar rationale and reasoning.


Regarding claim 20 Baldwin teaches The computer-readable storage device of claim 19, wherein the operations further include: 
generating a user interface associated with the communication session based on first data associated with the communication session, second data associated with a previous communication session, or a combination thereof (15: interface, input and output components; 32: video conference); 
and transmitting the user interface to the first device and to the second device (32 – interface for interacting with communication session).

Regarding claim 21 Baldwin teaches The computer-readable storage device of claim 20, wherein the user interface identifies a list of supported spoken commands (38 may contain a list of all possible commands that a user may perform -
	Baldwin teaches a user interface and a list of commands.  The claim mentions identifies, which could be interpreted as where the interface identifies/is aware of the supported commands).

Regarding claim 23 Baldwin teaches The method of claim 8, wherein the signal indicating the spoken command is received from the first audio input/output device, and wherein the wake up message is received from the first audio input/output device (Baldwin abstract; fig 1; 22; 24-25; fig 2; 30; 31).
Rejected for similar rationale and reasoning as claim 1


7.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Shostak in further view of Konicek et al (2007/0032225).

Regarding claim 5 Baldwin teaches paragraph 25: user can send video or audio related to a call with users but does not specifically teach where Konicek et al (2007/0032225) teaches The method of claim 1, wherein the signal indicating the spoken command is received from the first audio input/output device, and in response to the command mode corresponding to the broadcast mode, the one or more devices include the first audio input/output device and the second audio input/output device (243 if wants the number recited to the second person  – teaching user conversation using communication devices between multiple users, providing voice commands by user for information, and allowing information to be delivered to other users).
Baldwin already teaches user conference communication, participants providing and receiving multimedia information, submitting voice commands, and receiving information.  It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Konicek for an improved system, to further allow the requested information to also be provided to other members of the conference.

Regarding claim 6 Konicek teaches The method of claim 5, wherein in response to the command mode corresponding to the broadcast mode, the method further includes transmitting data indicating the spoken command to the second audio input/output device (243).
Rejected for similar rationale and reasoning as claim 5.


8.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Shostak in further view of Konicek et al (2007/0032225) in further view of Bae et al (2007/0127642).

Regarding claim 22 Baldwin does not specifically teach where Konicek teaches The method of claim 1, wherein the wake up message corresponds to an indication of a selection of a button of a plurality of buttons of a remote control device, the selection of any button of the plurality of buttons corresponding to the wake up element [and the selection of the particular button of the plurality of buttons corresponding to the command mode element].
 (230 may be commanded by pushing a button; 232).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Konicek presenting a reasonable expectation of success in still allowing a notification to device of a particular mode.  
Konicek does not specifically teach where Bae teaches the selection of the particular button of the plurality of buttons corresponding to the command mode element (84: call button, message send button, Push To All service button for enabling communication with multiple users).
.  


9.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Shostak in further view of Bangor et al (2008/0181140).

Regarding claim 16 Baldwin does not specifically teach where Bangor teaches The apparatus of claim 15, wherein the spoken command is associated with a user and wherein the operations further include: 
determining, based on a profile associated with the user, whether the user is authorized to initiate the spoken command (22; 47); 
and in response to determining that the user is unauthorized to initiate the spoken command, the reply message indicates that the user is unauthorized (47; 49).
.

10.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Shostak in further view of Shin et al (2016/0255494).

Regarding claim 18 Baldwin does not specifically teach where Shin et al (2016/0255494) teaches The apparatus of claim 17, wherein the operations further include identifying that the media content item is associated with the keyword based on a tag applied to the media content item (abstract; 41; 48-51 – storing communication and contact information during a conference with keywords, and in subsequent conferences allowing for any related information to be displayed based on the keyword).
Baldwin already teaches commands and providing content, and it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Shin for an improved system, more specifically discussing the type of content that can be provided which can further guide and assist users during the conference call.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655